     Case 3:17-cv-00010-MMD-CLB Document 38 Filed 06/25/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     NICOLAS FELIX,                                   Case No. 3:17-cv-00010-MMD-CLB
7                                        Plaintiff,                  ORDER
             v.
8
      MICHAEL ADAMS, et al.,
9
                                    Defendants.
10

11

12          Plaintiff Nicolas Felix, who is in the custody of the Nevada Department of

13   Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before the Court is the

14   Report and Recommendation (“R&R” or “Recommendation”) of United States Magistrate

15   Judge Carla L. Baldwin (ECF No. 37), recommending that the Court grant Defendants’

16   motion for summary judgment (“Motion”) (ECF No. 33). Plaintiff had until June 18, 2020

17   to file an objection. To date, no objection to the R&R has been filed. For this reason, and

18   as explained below, the Court adopts the R&R and will grant Defendants’ Motion.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the Court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. But where a party fails to object to a

24   magistrate’s recommendation, the Court is not required to conduct “any review at all . . .

25   of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149

26   (1985); see also U.S. v. Reyna-Tapia, 328 F.3d 1114, 1116 (9th Cir. 2003) (“De novo

27   review of the magistrate judges’ findings and recommendations is required if, but only if,

28   one or both parties file objections to the findings and recommendations.”) (emphasis in
     Case 3:17-cv-00010-MMD-CLB Document 38 Filed 06/25/20 Page 2 of 2




1    original); Fed. R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court

2    “need only satisfy itself that there is no clear error on the face of the record in order to

3    accept the recommendation”).

4           While Plaintiff has failed to object to Judge Baldwin’s recommendation to grant

5    summary judgment in favor of Defendants, the Court will conduct a de novo review to

6    determine whether to adopt the R&R. Judge Baldwin found that “Defendants are entitled

7    to summary judgment because adequate procedural protections were in place that Felix

8    could have used to contest the alleged deprivation of property.” (ECF No. 37 at 8.) Having

9    reviewed the R&R, the Complaint and Defendants’ motion (which Plaintiff did not oppose

10   (see id. at 1)), the Court agrees with Judge Baldwin.

11          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

12   No. 37) is accepted and adopted in full.

13          It is further ordered that Defendants’ motion for summary judgment (ECF No. 33)

14   is granted.

15          The Clerk of Court is directed to enter judgment in accordance with this order and

16   close this case.

17          DATED THIS 25th day of June 2020.

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
26

27

28
